Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-16 are pending and they are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102 (a1) as being anticipated by LIZEXIAN (WO 2022/122128 A1).
As to claim 1, LIZEXIAN teaches a method comprising:
providing one or more first software services to a client computing device corresponding to a particular entity profile for a particular entity (According to an aspect, there is provided an apparatus comprising means configured to perform: receiving, at a user equipment from a network entity, a configuration for a first service flow and a second service flow based on an association between the first service flow and the second service flow, including a primary quality of service profile and a secondary quality of service profile configured for the first service flow, wherein the primary quality of service profile is used as a default profile by the first service flow; and in response to detecting a trigger, using the secondary quality of service profile for the first service flow, page 1, lines 16-38);

identifying data in the particular entity profile (the 5G QoS characteristics for QoS flows with dynamically assigned 5QI may be signaled as part of the QoS profile, page 18, lines 20-36) identifying one or more second software
services used by the particular entity (providing a message from the network entity to the user equipment, the message indicating that the user equipment should change the quality of service profile to use, for the first service flow, to the primary quality of service profile, col. 3, lines 8-12); 

while executing a first workflow for the one or more first software services, identifying a
trigger for the one or more second software services (the means are further configured to perform: in response to a trigger, activating the secondary quality of service profile for the first service flow in the user equipment, col. 3, lines 16-38);

in response to identifying the trigger, executing a second workflow for the one or more
second software services using data extracted from the first workflow  (a configuration for a first service flow and a second service flow based on an association between the first service flow and the second service flow, including a primary quality of service profile and a secondary quality of service profile configured for the first service flow, wherein the primary quality of service profile is used as a default profile by the first service flow; and in response to detecting a trigger, using the secondary quality of service profile for the first service flow, page  5, lines 16-38).

 As to claim 9, it is rejected for the same reason as claim 1 above.

As to claim 2, wherein the one or more first software services comprise one or more of processing of digital media files ( multimedia ), controlling operation of one or more physical items (within the 5GS, a QoS flow may be controlled by a session management function and may be preconfigured) , tracking of transactions between the particular entity and one or more other entities, or management of systems or processes of the particular entity ( in the example of touch, once the sensor detecting the apparatus 407 is moving close to an object, haptic feedback is triggered. When the haptic feedback is triggered, this will also trigger the change of the QoS profile of the video flow, page 22, lines 24-54).

As to claim10, it is rejected for the same reason as claim2 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 6, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LIZEXIAN (WO 2022/122128 A1) in view of Huang (US 2021/0019383 A1).
As to claim 3, LIZEXIAN does not teach providing the one or more second software services to the client computing device. However, Huang teaches further comprising providing the one or more second software services to the client computing device (an operation can be created for use by a client software application where the operation connects to an external software service, paragraph [28]).

It would obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of providing the one or more second software services to the client computing device as taught Huang into LIZEXIAN to allow other software modules to perform tasks in an easier fashion than by interfacing directly with the underlying operating system functionality.

As to claim 4, Huang teaches the one or more second services are provided by the particular entity or a separate entity (an operation can be created for use by a client software application where the operation connects to an external software service (e.g., third-party data source) using a software development entity's authentication credentials, paragraph [28]).

As to claim 5, Huang teaches identify the trigger for the one or more second software services comprises determining that the data extracted from the first workflow corresponds to one or more previous instances of the one or more second software services (the operation connects to another external software service (e.g., another third-party data source) using a login flow that permits an end user of the client software application to connect to their own data on the other external software service, paragraphs [24-28]). 

As to claim 13, it is rejected for the same reason as claim 5.

As to claims 6 and 14, Huang teaches  comprising displaying, on the client computing device, an interface depicting analytics for a process using the data extracted from the first workflow and data extract from the second workflow (user interface 1006 for adding or associating a data connection with respect to the software component environment and listing data connections already added/associated with the software component environment; and a user interface 1008 for adding or associating authentication information (e.g., an authentication token or key) with respect to the software component environment and listing authentication information already added/associated with the software component environment (where the authentication information can be used to establish access to an external software service via a data connection of the software component environment). The GUI also comprises a user interface 1014 that permits a user to view, add, or modify logic (e.g., JavaScript source code) of a selected operation of the software component environment (selected from a listing in the left side of the GUI). When changes are made to the logic displayed in the user interface 1014, such changes to the selected operation can be committed to a version control/source control repository via a user interface 1012. Additionally, to test the logic displayed in the user interface 1014, a user can select user interface 1016 to run the logic and can view the results of the run by selecting user interface, paragraph [103]; Fig. 8-12).

As to claim 11, Huang teaches the instructions, when executed by the one or more processors, further cause performance of providing the one or more second software services to the client computing device (e one or more processors may also operate to support performance of the relevant operations in a “cloud computing” environment or as a “software as a service” (SaaS). For example, at least some of the operations may be performed by a group of computers (as examples of machines 1600 including processors 1610), with these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., an API).



Claims 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LIZEXIAN (WO 2022/122128 A1) in view of Huang (US 2021/0019383 A1) further in view of US WATANABE (2021/0271636 A1).

As to claims 8 and 16, LIZEXIAN and Huan does not teach receiving, from the client computing device, input identifying one or more fields of a particular type of electronic document processed through the one or more first services that contains information to be used by the one or more second service. However, WATANABE teaches receiving, from the client computing device, input identifying one or more fields of a particular type of electronic document processed through the one or more first services that contains information to be used by the one or more second service (the sample document represents a particular type of document that is to be scanned and electronically stored within a destination folder. The plurality of field labels and field values represent attributes and attribute values of the sample document that are used to identify and route the document to the correct destination folder. The graphical user interface displayed on the client device is configured to receive a first set of inputs that include a selection of one or more field labels from the plurality of field labels and indicators that identify one or more field values that correspond to the one or more field labels selected. In response to receiving the first set of inputs, one or more parsing rules are generated, which define the relationships between the one or more field labels and the corresponding one or more field values. A second set of inputs are received that include a selection of a subset of the one or more parsing rules to generate metadata mapping that maps a subset of the one or more field values to one or more display labels. The one or more display labels may represent labels displayed, within an external graphical user interface provided by an external file storage service. The one or more processors of the apparatus associate the metadata mapping to a document library that manages views of the destination folder such that the one or more parsing rules and the metadata mapping are applied to each document routed to the destination folder, paragraphs [4-6]);
while executing the first workflow, identifying the particular type of electronic document and, in response, extracting data from the one or more fields to be used in the second workflow (the arrangement 100 may be used to generate parsing and routing rules for different types of documents received by an end-user device. For example, a user may have multiple sales invoices for multiple customers. The arrangement 100 may be used to define parsing and routing rules to parse data from the multiple sales invoices and route each of the sales invoices to different destination folders based upon the field values identified, from the invoices, using the parsing rules. For example, a set of sales invoices for multiple customers may be parsed and routed to different customer destination folders based upon their identified customer number., paragraphs [44-48].
It would obvious to one of ordinary skill in the art before effective filing dated of claimed invention to incorporate the teaching of teach receiving, from the client computing device, input identifying one or more fields of a particular type of electronic document processed through the one or more first services that contains information to be used by the one or more second service as taught by WATANABE into LIZEXIAN and Huan to efficiently locate specific field values within a large document that contains many values without having to perform text recognition and analysis on each text character within the document.

As to claim 12, WATANABE teaches the one or more second services are provided by the particular entity or a separate entity (process 400 sends the two or more documents and the metadata associated with each of the two or more documents to the third-party storage service, paragraph [83-88]).



Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195